AO 72A
(Rev. 8/82)

 

 

In the Guited States Wistrict Court — **’

For the Southern District of Georgia A —
Waprross Dibision

MARDONIA PERGUERO, s
ok
Petitioner, * CIVIL ACTION NO.: 5:19-cv-121
*
V. *
By
TRACY JOHNS, =
*k
Respondent. *
ORDER

This matter comes before the Court on Petitioner Mardonia
Perguero’s (“Perguero”) “Response to the Motion to Dismiss,”
which the Court construes as his Motion to Voluntarily Dismiss
his 28 U.S.C. § 2241 Petition.? Dkt. No. 9. Perguero states his
requested relief—to be credited with certain time against his
federal sentence—was provided during the pendency of this

action, and he agrees with Respondent’s motion for dismissal.

 

+ “Courts generally ‘must look beyond the labels of [filings] by pro
se [parties] to interpret them under whatever statute would provide
relief.’” Edwards v. Hastings, No. 2:14-CV-41, 2016 WL 686386, at *1
(S.D. Ga. Feb. 18, 2016) (quoting Lofton v. Williams, No. CV415-146,
2016 WL 126408, at *2 (S.D. Ga. Jan. 11, 2016) (first alteration in
original), and citing Means v. Alabama, 209 F.3d 1241, 1242 (llth Cir.
2000) (concerning pro se inmates))); Fed. R. Civ. P. 8(e) (“Pleadings
must be construed so as to do justice.”); Wilkerson v. Georgia, 618 F.
App’ x 610, 611-12 (llth Cir. 2015).

 

 

 
AO 72A
(Rev. 8/82)

 

 

Id. Based on Federal Rule of Civil Procedure 41(a), the Court
GRANTS Perguero’s Motion and DISMISSES without prejudice

Perguero’s § 2241 Petition. Scott v. Speights, No. CA 14-0189,

 

2014 WL 2993726 (S.D. Ala. July 4, 2014) (recognizing
applicability of Rule 41(a) to § 2241 petitions). The Court
REJECTS the Magistrate Judge’s Report and Recommendation and
DENIES as moot Respondent’s Motion to Dismiss. The Court also

DIRECTS the Clerk of Court to CLOSE this case and enter an

  
   

appropriate judgment of dismis

SO ORDERED, this » 2020.

 

 
 

ISA GODBEY WOOD, JUDGE
ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
